Title: From George Washington to Comfort Sands, 24 June 1782
From: Washington, George
To: Sands, Comfort


                  
                     Sir
                     Poughkeepsie June 24th 1782
                  
                  I think it proper to advise you, that Mr Benson the Attorney Genl
                     whom I had nominated as one of the Referrees to decide the disputes between the
                     Army & yourself, has signified his intention to undertake that
                     business, and has mentioned the 8th day of July as the earliest period, at
                     which he can enter upon it—In the mean time he proposes agreeing with Mr
                     Melanchton Smith the Referree on your part, on a third person, according to the
                     mode of Settlement, which has been adopted. I am Sir Your Most Obed. Servt.
                  
               